Order unanimously affirmed without costs. Memorandum: County Court properly denied plaintiffs application to set aside a foreclosure sale of property located in the City of Buffalo. The testimony of an employee of the Department of Assessment of the City of Buffalo, as well as documentary evidence, demonstrated that notice of the foreclosure had been sent to plaintiff at plaintiff’s address, 114 Aldrich Place. That notice was sufficient (see, RPTL 1124 [2]; see also, Matter of Tax Foreclosure Action No. 34, 191 AD2d 679), and mere denial of receipt of the notice, standing alone, is insufficient to rebut the presumption that notice was received by plaintiff (see, Best v City of Rochester, 195 AD2d 1073,1074). The testimony of plaintiff’s officer that he would not have knowingly allowed the property to be sold in foreclosure is likewise insufficient to rebut the presumption of notice (see, Law v Benedict, 197 AD2d 808, 810). We do not consider this case to be an appropriate one for the exercise of this Court’s equity jurisdiction (see generally, Polish Natl. Alliance v White Eagle Hall Co., 98 AD2d 400, 407). (Appeal from Order of Erie County Court, D’Amico, J.—Vacate Tax Foreclosure.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.